United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                               Nos. 97-1208/2077
                                 ___________

Jeffrey Barge,                            *
                                          *
              Plaintiff - Appellant,      *
                                          *
      v.                                  *
                                          *
Knight Ridder Corp.; Seattle Times        * Appeals from the United States
Co., T.A.; Blethen Corp.; BRJG            * District Court for the
Publishing, Inc.; Minnesota Law           * District of Minnesota.
and Politics, T/A; West Publishing        *      [UNPUBLISHED]
Company; Mead Data Central, Inc.;         *
Reed Elsevier, PLC; Brett Johnson;        *
William White; Michele Matassa            *
Flores; John Doe, 1-100,                  *
                                          *
              Defendants - Appellees.     *
                                     ___________

                         Submitted: April 15, 1998
                             Filed: April 24, 1998
                                 ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
       Jeffrey Barge appeals the district court&s1 orders dismissing his diversity suit.
After reviewing the parties’ submissions and following our de novo review, we affirm
the judgment of the district court. See 8th Cir. R. 47B. We deny Barge’s motion for
sanctions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable John M.
Mason, United States Magistrate Judge for the District of Minnesota.

                                          -2-